Exhibit 10.16


--------------------------------------------------------------------------------

 
Contract Number
CT20170220
Location of Execution
Sishui
Date of Execution
February, 20, 2017





Shandong Spring Pharmaceutical Co., Ltd










DIETARY SUPPLEMENT PRODUCT PURCHASE AGREEMENT










February 20, 2017


1

--------------------------------------------------------------------------------

DIETARY SUPPLEMENT PRODUCT PURCHASE AGREEMENT


Purchaser: Shandong Spring Pharmaceutical Co., Ltd. ("Party A");
Supplier: Shandong Yong Chun Tang Bioengineering Co., Ltd. ("Party B")
In light of full negotiation and consideration between parties, the parties
hereto enter into this agreement as guidance for future performance:


Section I. Product Name, Category, Specification and Price
(1)
Name, Specification and Price

Product Code
Product Name
Specification
Unit
Unit Details
CT001
Dietary Supplement Set One
1*3
set
Rhodiola Rosea Extract * 1 bottle;  Arthrospira maxima * 1 bottle; Calcium &
Zinc Vitamin Supplement * 1 bottle.
CT002
Dietary Supplement Set Two
1*3
set
Rhodiola Rosea Extract * 1 bottle;  Arthrospira Maxima * 1 bottle; Protein
Tablet * 1 bottle.
CT003
Dietary Supplement Set Three
1*3
set
Acer Trunckatum Bunge Capsule – Strengthened * 1 bottle;  Acer Trunckatum Bunge
Capsule – Student * 1 bottle; Rhodiola Rosea Extract * 1 bottle.
CT004
Dietary Supplement Set Four
1*3
set
Kangle Capsulte Rhodiola Rosea Extract * 1 bottle; Gouji Berry * 1 bottle; 
Arthrospira Maxima * 1 bottle.
CT005
Dietary Supplement Set Five
1*3
set
Arthrospira Maxima * 1 bottle; Aloe & Saussurea Extract * 1 bottle; Gouji Berry
* 1 bottle.
CT006
Ginkgo Extract Capsule
0.5g * 80 capsule
bottle
 
CT007
Ginkgo Tea Gift Set
3 * 2.5 g *180 bags
box
 
CT008
Skincare Product Gift Set
1 * 5
 
Eye Cream * 1; Night Cream * 1; Lotion * 1; Skin Treatment * 1; Serum * 1.
CT009
Magnetic Healthy Bedding System
1* 3
set
Mattress * 1; Pillow * 2.



(2)
Quality. Quality of products should comply with establish national standards.



2

--------------------------------------------------------------------------------

Section 2. Quantity, Unit and Counting Method
(1)
Quantity to Be Supplied. Party B shall supply the amount of products determined
by Party A's sale performance.

(2)
Units & Counting Method.  Units and counting methods used in Party B's packaging
customs will be used for the performance of this contract.

Section 3. Packing Standard and Packing Materials
Seller shall pack all goods in a method that cause no pollution, proves
damage-resistant and is easy to be transported. Seller shall pack all goods in
three-layered corrugated boxes.
Section 4. Transportation and Delivery
(1)
Delivery: Party A shall pick up all the goods from Party B at Party B's
warehouse. Both parties shall verify and confirm with signatures the number of
products delivered to Party A on a daily basis.

(2)
Shipping: Products will be shipped via a third-party shipping company.

Section 5. Warranties on Delivery
Party B warrants that it will meet Party A's demand and will not fall short of
stock.
Section 6.  Price & Payment
(1)
Prices.  Goods will be purchased at the price negotiated by both parties.

(2)
Payments. Payments for goods are due 3 times per month. For every 10 days, Party
B's distributor shall verify the amount of good delivered with the Party B's
sale department. After the number of delivered goods is verified to be correct,
Party B shall deduct due payment from Party A's advance payment.

Section 7. Acceptance and Refusal
(1)
During the pick-up process, should any inspected goods fail to conform to
specified product category, product type, specification or quality standard,
Party A shall not pick up such goods.

(2)
Party A shall not have any claim for damages or any other issue arising from the
transportation process.



Section 8. Obligation for Breach
(1)
In the event that Party A orders goods from Party B at least one month prior to
delivery date, Party B shall arrange its manufacturing scheme accordingly and to
keep the supply to Party A. If Party B fails to deliver the agreed amount of
goods to Party A, Party B shall be obligated to a liquidated damage that is 3%
of the total price of goods to be delivered.

(2)
Party B shall indemnify and hold harmless Party A against all costs arising out
of or related to any third-party consumer claim concerning the quality of goods
sold by Party B.

3

--------------------------------------------------------------------------------

Section 9. Force Majeure.
In the event that Party A or Party B cannot fully perform the contract due to
unforeseen circumstances or causes beyond a party's reasonable control, the
party prevented from carrying out its obligation shall notify the other party of
the reason of non-performance (or partial performance) to mitigate the effect of
such event. When the occurrence of an unforeseen event is certified by
corresponding authority, the party prevented from performing may be allow to
delay its performance, partially perform or to excuse its performance. Depending
on the nature of the unforeseen event, damage caused by such failure to fully
perform may be partially or fully excused.
Section 10. Miscellaneous
Any liquidated damage, compensation or economic loss that a party is entitled to
pursuant to this agreement will be due 10 days after according liability is
clarified. Such amount will be deemed overdue if a party fails to make such
payment in time. Nothing in this clause excuses either party from not refusal to
deliver goods or withholding payment for goods.
In the event of any controversy of or claims arising from this agreement, the
parties shall first attempt to settle such dispute by good faith negotiation. In
the event that parties fail to reach an agreement via negotiation, either party
can choose to resolve the dispute by applying for arbitration to the arbitration
commission or filing a claim to the people's court.
This contract commences upon February 28, 2017 after by both parties, and
continues for a period of one year. Neither party may willfully terminate or
modify this agreement. Upon determination by both parties that there is issue
not covered by this agreement, the parties hereto shall negotiate in good faith
to modify this Agreement. In the event that this agreement is modified by any
supplemental agreement, the supplemental agreement will be binding on both
Seller and Party A.
Purchaser
(company seal)
Seller
(company seal)
       
Legal Representative:
Yan Tinghe
Legal Representative:
Wu Weilai

 
4

--------------------------------------------------------------------------------
